Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2015

                                    No. 04-15-00284-CR

                                   Kenneth Allen GOETZ,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7400W
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER

       Appellant’s attorney has filed a brief pursuant to Anders v. California, 368 U.S. 738
(1967), as well as a motion to withdraw; however, the motion is not accompanied by an exhibit
showing that counsel has:

          o notified appellant of the motion to withdraw and the accompanying Anders brief
            and provided appellant with a copy of each;

          o informed appellant of appellant’s right to file a pro se response and of appellant’s
            right to review the record prior to filing that response;

          o informed appellant of appellant’s pro se right to seek discretionary review should
            the court of appeals declare appellant’s appeal frivolous; or

          o notified appellant that, should appellant wish to exercise the right to review the
            appellate record in preparing to file a response to the Anders brief, appellant
            should immediately file a motion for pro se access to the appellate record with
            this court and provided appellant with a form motion for this purpose and a
            mailing address for this court.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.).
It is therefore ORDERED that appellant’s attorney file the requisite exhibit in this court no later
than 10 days from the date of this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of